 

Exhibit 10.6

 

Sichuan Senmiao Ronglian Technology Co., Ltd. 

 



Sichuan Senmiao Ronglian Technology Co., Ltd.

 

Non-Disclosure Agreement

 

Party A: Sichuan Senmiao Ronglian Technology Co., Ltd.

 

Add.: Room 1602, 16th Floor, Block 1, No. 1098, Middle Jiannan Avenue, Chengdu
High-tech Industrial Development Zone, China (Sichuan) Pilot Free Trade Zone,
Sichuan, PRC.

 

Legal Representative: Hu Xiang

 

Tel.: 028-85138158

 

Party B: Liu Haitao

 

ID Card No.: 510102197205175331

 

Add.: Room 4, 10th Floor, Unit 3, Building 12, No. 1 Huarun Road, Jinjiang
District, Chengdu, Sichuan

 

Tel: 13881990808

 

Whereas,

 

I. Party B entered into an ☑ Employment Contract □ Service Contract with Party A
on August 1, 2018, and was employed to act as [CEO];

 

II. During the employment, Party B may know or use Party A’s trade secrets, or
may produce computer software, technical secrets or other trade secret
information due to the performance of its duties;

 

III. Party B is fully aware that Party A’s trade secrets, including intellectual
property rights and trade secrets generated from Party B’s performance of its
duties, are all intangible assets of Party A. The disclosure, unauthorized use
by third parties of such trade secrets or intellectual property rights may cause
significant economic losses to Party A;

 

IV. During the employment, Party B will receive corresponding compensation from
Party A, and Party B is obligated to maintain the confidentiality of Party A’s
trade secrets.

 

After friendly negotiation, the Parties agree upon, and shall be bound by, the
following terms with respect to relevant matters concerning the protection of
trade secrets during the employment and after termination of Party B’s
employment:

 

Page 1 of 5

 

 

Sichuan Senmiao Ronglian Technology Co., Ltd. 

 

Article I Contents and Scope of Trade Secrets

 

(I) Party A’s trade secrets include Party A’s original trade secrets and
inventions, copyrights, computer software copyrights, technical secrets or other
trade secrets generated from Party B’s performance of its duties.

 

(II) Party A’s trade secrets include, but are not limited to the following:

 

1. Business information: including, but not limited to, the organizational
structure, development strategy, plans and operations of the Company and its
customers; research report and feasibility study report; the contents of
intentions, contracts, agreements between the Company and its customers or
partners, articles of association and other legal documents; negotiation plans,
negotiation contents, minutes of meetings and resolutions; business channels;
suppliers, sales channels, customer lists, intermediary partners; product costs,
transaction prices and profit rates; sales strategy and plans; base number of a
bid or a tender and bidding documents.

 

2. Technical information: including, but not limited to, technical solutions,
engineering design, circuit design, manufacturing methods, computer software,
databases, research and development records, technical reports, test reports,
experimental data, experimental results, drawings, samples, prototypes, models,
moulds, operating manuals, technical documentation, related correspondences,
etc.

 

3. Financial information: including, but not limited to, financial books and
statements; salary, bonus, welfare distribution plans; the Company’s profits and
losses; bank account number and deposits.

 

4. Personnel information: including, but not limited to, the Company’s personnel
files, major personnel changes in the Company, personal information of key
management personnel, and recruitment and layoff plans.

 

5. Decision information: including, but not limited to, investment plans, plans
for acquisition, merger, consolidation, liquidation, bankruptcy and division;
litigation and arbitration to be commenced; or litigation and arbitration under
non-public hearing; corporate image design, advertising plans and activity
plans.

 

6. Other trade secrets Party B is required to undertake the obligation of
confidentiality by Party A in accordance with laws, administrative rules and
regulations, agreements and relevant confidentiality rules and regulations of
Party A.

 

Article II Ownership of Trade Secrets and Intellectual Property Rights

 

1. The original trade secrets of Party A are Party A’s intangible assets.

 

2. The Parties acknowledge that relevant intellectual property rights of the
works, software, technical secrets or other trade secrets created by Party B due
to the performance of its duties and the completion of tasks assigned by Party
A, in the name of Party A or mainly by utilizing Party A’s material and
technical conditions and business information during the employment, are owned
by Party A. Party A may fully and freely use such inventions, works, software,
technical secrets or other trade secrets for production, operation or transfer
to third parties within its business scope. At the request of Party A, Party B
shall provide all necessary information and take all necessary actions,
including application, registration, etc., to assist Party A in obtaining and
exercising relevant intellectual property rights.

 

Page 2 of 5

 

 

Sichuan Senmiao Ronglian Technology Co., Ltd. 

  

3. Party B shall not claim intellectual property rights in the inventions,
works, computer software, technical secrets or other trade secrets completed by
Party B in relation to Party A’s business during the employment, such
intellectual property rights shall be owned by Party A.

 

4. Inventions, works, computer software, technical secrets or other trade secret
information completed by Party B during the employment, which are irrelevant to
Party A’s business, shall be promptly informed to Party A. If Party A deems that
those are non-service technical achievements after verification, Party B shall
own intellectual property rights of such achievements, and Party A shall not use
such works for hire for production or operation, or transfer them to third
parties without the express authorization of Party B.

 

5. If Party B has no representation in writing or has no evidence to prove that
the corresponding intellectual achievements are not the works for hire, they are
presumed to be the works for hire, and Party A can use such intellectual
achievements for production, operation or transfer them to a third party. Party
B shall not require Party A to assume any economic responsibility even if such
intellectual achievements are proved to be non-service technical achievements in
the future. Upon the declaration made by Party B, if Party A has objections to
the ownership of such intellectual achievements, such dispute may be resolved
through negotiation. If negotiation fails, such dispute may be resolved through
litigation.

 

Article III Confidentiality during the Employment

 

1. During the employment, Party B must abide by all written or unwritten
confidentiality rules and regulations developed by Party A, and perform the
obligation of confidentiality of its position.

 

2. If there is no provisions or no express provisions in Party A’s
confidentiality rules and regulations, Party B shall, in a prudent and honest
manner, take all necessary and reasonable measures to maintain the
confidentiality of any trade secret of Party A or of any third party but for
which Party A undertakes the obligation of confidentiality obtained or possessed
by Party B during the employment.

 

3. Party B undertakes that, without the consent of Party A, he/she shall not
disclose, notify, publicize, release, publish, impart, transfer trade secrets of
Party A or others but for which Party A undertakes the obligation of
confidentiality or otherwise make any third party (including other employees of
Party A are not allowed to know such trade secrets as required by the
confidentiality system) to know such trade secrets, nor use such trade secrets
for other purposes than the performance of its duties, unless Party B is
required to do so for the performance his/her duties.

 

4. All documents, materials, diagrams, notes, reports, letters, faxes, tapes,
disks, instruments and any other forms of carrier containing Party A’s
confidential information that are held or kept by Party B due to the performance
of its duties shall be owned by Party A, regardless of the commercial value of
such confidential information.

 

5. If the carriers containing the secret information are provided by Party B, it
shall be deemed that Party B agrees to transfer the ownership of such carriers
to Party A. Party A shall pay Party B economic compensation equivalent to the
value of such carriers when Party B returns such carriers.

 

6. Party B undertakes not to use any technical secrets or other confidential
information of others, nor act in a way infringing the intellectual property
rights of others during the performance of its duties for Party A. In the event
of any infringement prosecution against Party A initiated by any third party due
to Party B’s violation of the above-mentioned undertaking, Party B shall bear
all the expenses incurred by Party A due to the response to such lawsuit; if
Party A compensated for such infringement therefore, Party B shall indemnify
Party A. Party A is entitled to deduct the above-mentioned legal fees for
response to such lawsuit and infringement compensation from the salaries of
Party B.

 



Page 3 of 5

 

 

Sichuan Senmiao Ronglian Technology Co., Ltd. 

  

7. Party B undertakes that, during the employment, he/she will not hold any
position, including shareholder, partner, director, supervisor, manager,
employee, agent, consultant, etc., in other enterprises, institutions or social
groups that produce or provide products or services similar to those of Party A
without prior consent of Party A.

 

Article IV Confidentiality during the Handling of Employment Termination
Procedures

 

Party B shall return all properties belonging to Party A when he/she leaves the
Company or at the request of Party A, including all the carriers containing
Party A’s confidential information. However, when such carriers are provided by
Party B, and the confidential information can be removed from such carriers,
Party A is entitled to reproduce such information to other carriers owned by
Party A, and remove such confidential information from the original carriers
without the delivery of such carriers by Party B to Party A.

 

Article V Confidentiality after Employment Termination

 

1. The Parties agree that, after termination of Party B’s employment, Party B
shall still maintain the confidentiality of the trade secrets of Party A or of
any third party but for which Party A undertakes the obligation of
confidentiality accessed or known by Party B during the employment, as done
during the employment, and Party B shall not use such confidential information
without authorization, regardless of the reason of termination of Party B’s
employment.

 

2. After termination of Party B’s employment, Party B shall undertake the
obligation of confidentiality until Party A announces that the confidential
information has been unfrozen or made public. Party B acknowledges that, Party A
has considered the confidentiality obligations required to be undertaken by
Party B after termination of Party B’s employment when determine Party B’s
salary. Therefore, Party A is not required to pay additional confidentiality fee
when Party B leaves the Company.

 

3. Party B understands and agrees that 70% of the salary paid by Party A to
Party B is the base salary and other components of salary, and 30% is the fee
paid for the performance of confidentiality obligations by Party B. Except for
the aforementioned confidentiality fee, Party B shall not require Party A to pay
any other expenses and fees.

 

Article VI Liabilities for Breach of Contract

 

1. If Party B is in violation of any provision of this Agreement, Party B shall
pay Party A the liquidated damages. The liquidated damages shall be calculated
and paid by two times of the average annual income of Party B during the
employment prior to its violation. If the aforementioned liquidated damages are
insufficient to compensate for the losses incurred to Party A thereby, Party B
shall compensate for Party A by 130% of its actual losses. Regardless of whether
the liquidated damages are paid or not, Party A is entitled to immediately
terminate the employment relationship with Party B.

 

2. For any dispute arising from this Agreement, if it cannot be resolved through
negotiation, either party has the right to file a lawsuit in Party A’s local
people’s court.

 

Article VII Supplementary Provisions

 

1. The above provisions shall not affect Party A’s right to apply to competent
department of intellectual property rights for imposing administrative sanctions
against any infringement.

 

2. Any modification to this Agreement must be made in written form agreed by the
Parties.

 

3. This Agreement is made in duplicate, with each party holding one copy, which
have the equal effect.

 

4. This Agreement becomes effective upon the signing by Party B and sealing by
Party A.

 



Page 4 of 5

 

 

Sichuan Senmiao Ronglian Technology Co., Ltd. 

 

(The remainder of this page is intentionally left blank, and signature page of
Sichuan Senmiao Ronglian Technology Co., Ltd. Non-Disclosure Agreement follows)

 



Party A (Seal): Sichuan Senmiao Ronglian Technology Party B (Signature): Co.,
Ltd. 5101099970692   [Company Seal Affixed Here] /s/ Liu Haitao   Liu Haitao    
Date: ___________ Date: August 1, 2018

 



Page 5 of 5

